DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 9, 14, 18, and 21 are amended. Claims 1-21 are now pending. 
Rejection Under 35 USC 101 were withdrawn due to applicant amendments.
Rejection Under 35 USC  112 Second were withdrawn due to applicant amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,  21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al(US 10708211 B2:IDS supplied ) in view of Peterson et al(US 10346634 B2 :IDS supplied ) and further in view of Maugans (US 20160364736 A1).

With regards to claim 1, 21 Penilla discloses, A communication system comprising one or more processors configured to perform the operations of: 
displaying a communication interface for a communication platform, the communication interface (FIG 1 and associated text; ) comprising: 
a first input section for receiving input messages associated with a sending user account (FIG 1 130 and associated text;), and 
a display section for displaying message information received by the sending user account from other user accounts (FIG 1 138 and associated text; ); 
determining or retrieving a sensitive messaging profile for the sending user account (Col 2 line 25-30; In one embodiment, a system includes a client interface for enabling access to users of the electronic messaging system. Each user is provided with an inbox for electronically receiving messages and a sent box for electronically sending messages. The client interface is configured to receive an input for setting a lifetime setting for a message that is composed by a sender to a recipient via the client interface. Further provided is processing logic of the electronic messaging system for tracking messages having a lifetime setting and processing logic for deleting a message having a lifetime setting after expiration of a time period defined by the lifetime setting. The deleting is configured to remove the message from the sent box of the sender and the inbox of the recipient. ); 
receiving an input message associated with the sending user account (Col 2 line 35-45; In another embodiment, a computer implemented method is provided for managing electronic messages. The method includes electronically receiving a message for a recipient. The message is from a sender and associated with a request for assigning a lifetime setting to the message. The method includes determining whether the request for assigning a lifetime to the message has been accepted, then enabling viewing of the message upon determining that the request has been accepted. The method further includes deleting the message automatically when a period of time expires as set by the lifetime setting); 
detecting that the input message comprises sensitive information (col 16 line 14-23; In some embodiments, lifetime settings can be preset for specific communications with specific users or tasks. For example, if certain tasks are considered highly confidential, messages between users for those confidential tasks will be automatically tagged as requiring lifetime. In one embodiment, when the user begins to compose a message related to a specific task that has been pre-defined as confidential or highly confidential, the user will be requested to set a lifetime or recommended a lifetime for the message or conversation. ); and 
based on at least the sensitive messaging profile, transmitting a sensitive message to one or more receiving user accounts within a sensitive container component (FIG 4 417-420, and associated text; ), and wherein the sensitive message is accessible upon a receiving user account engaging with the sensitive container component for the duration of an expiration time value (FIG 8 812-814 and associated text; ).
Penilla does not exclusively but Peterson teaches, wherein the sensitive message comprises at least a subset of the input message (FIG 3 308, FIG 7 and associated text;),  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Penilla’s system with teaching of Peterson in order to secure personal information from identity theft (Peterson col 1 line 10-20)
Penilla in view of Peterson do not but Maugans teaches, the sensitive messaging profile comprising a set of determined user habits of the sending user account relating to management of sensitive information by the sending user account ([0013] Accordingly, the platform may be configured to collect anonymous user behavior data of users from a variety of sources. For example, as users access webpages on different websites, the web servers hosting the websites may collect user behavior data, for instance, using cookies. Further, the platform may be configured to communicate with each webserver to obtain the user behavior data. However, in some instances, each webserver may be configured to render the user behavior data anonymous in order to protect the privacy of the users. Accordingly, the platform may receive the anonymous user behavior data from each webserver. Further, using a technique, such as for example, cookie syncing, the platform may be configured to aggregate anonymous user behavior data corresponding to a particular user across different sources. FIG 1 and associated text;); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Penilla in view of Peterson’s system with teaching of Maugans in order to providing business intelligence based on user behavior (Maugan [0007])

With regards to claim 2, Penilla further discloses, further configured to perform the operations of: based on the sensitive messaging profile, transmitting a notification to the sending user account that the sensitive information has been detected within the input message (Col 16 line 16-26; In some embodiments, lifetime settings can be preset for specific communications with specific users or tasks. For example, if certain tasks are considered highly confidential, messages between users for those confidential tasks will be automatically tagged as requiring lifetime. In one embodiment, when the user begins to compose a message related to a specific task that has been pre-defined as confidential or highly confidential, the user will be requested to set a lifetime or recommended a lifetime for the message or conversation.).

With regards to claim 3, Penilla further discloses,, wherein the notification comprises a query to the sending user account on whether to proceed with the sensitive message (Col7 line 45-50; For example, if the content of a message appears to use sensitive wording or language, a lifetime condition/restriction can be suggested to both the sender and the recipient. ), wherein transmitting the sensitive message to the receiving user accounts is further based on receiving a query response from the sending user account to proceed with the sensitive message (FIG 1 138 and associated text;).

With regards to claim 4, Penilla further discloses, further configured to perform the operations of based on at least the sensitive messaging profile (col 7 line 50-65), displaying a sensitive data user interface, the sensitive data user interface comprising: a second input section for receiving a sensitive message, wherein the second input section is pre-filled with the sensitive information from the input message (), and an interface control for setting the expiration time value for the sensitive message, and receiving the sensitive message from the sending user account within the second input section.

With regards to claim 5, Penilla further discloses,, further configured to perform the operations of transmitting, to each of the one or more receiving user accounts, a notification that a sensitive message has been sent (FIG 132, 134 and associated text;), wherein the sensitive message is accessible by the receiving user account for the duration of the expiration time value (FIG 1 140 and associated text;).

With regards to claim 6, Penilla in view of Peterson and Maugans discloses, wherein detecting that the input message comprises sensitive information comprises: determining a similarity match between the input message and one or more sensitive information formats (Peterson col 6 line 1-6; After block 300 the logic proceeds to block 302 where the logic receives search parameters for searching for sensitive and/or personal information in the messaging account (e.g. contained in emails stored in and/or associated with the messaging account), such as e.g. key words to search, particular number sequences (e.g. a particular social security number which in some embodiments may include e.g. hyphens, a particular loan number, a particular bank account and/or routing number, etc.), and/or any of the other types of information disclosed herein. Also at block 302 the logic may receive search interval settings (e.g. from a user) pertaining to how often to conduct searches for the search parameters (e.g. automatically without a user providing a command to search for every search that is executed). ). Motivation would be same as stated in claim 1.

With regards to claim 7, Penilla in view of Peterson and Maugans discloses, wherein the one or more sensitive information formats comprises one or more predetermined formats for personally identifying information (PII), wherein the predetermined formats for PII comprise at least one of a format for social security number, mailing address, phone number, bank account number, full name, passport number, driver's license number, credit card number, and/or email address (Peterson FIG 4). Motivation would be same as stated in claim 1.

With regards to claim 8, Penilla in view of Peterson and Maugans disclose, wherein at least a subset of the one or more sensitive user information formats are determined from the sensitive messaging profile (Peterson col 10 line 5-15; Additionally, it is to be understood that in some embodiments, if e.g. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user). ). Motivation would be same as stated in claim 1.

With regards to claim 10, Penilla in view of Peterson and Maugans disclose, wherein detecting that the input message comprises sensitive information comprises: parsing the input message as it is being received for one or more sensitivity indicators (Peterson col 6 line 1-6; After block 300 the logic proceeds to block 302 where the logic receives search parameters for searching for sensitive and/or personal information in the messaging account (e.g. contained in emails stored in and/or associated with the messaging account), such as e.g. key words to search, particular number sequences (e.g. a particular social security number which in some embodiments may include e.g. hyphens, a particular loan number, a particular bank account and/or routing number, etc.), and/or any of the other types of information disclosed herein. Also at block 302 the logic may receive search interval settings (e.g. from a user) pertaining to how often to conduct searches for the search parameters (e.g. automatically without a user providing a command to search for every search that is executed). ). Motivation would be same as stated in claim 1.

With regards to claim 17, Penilla in view of Peterson and Maugans disclose, further configured to perform the operations of: displaying a detection control user interface, the detection control user interface comprising one or more interface controls for receiving customized settings for the detection of sensitive messages, wherein detecting that the input message comprises sensitive information is based on at least the received customized settings for the detection of sensitive messages (Peterson FIG 4 and associated text). Motivation would be same as stated in claim 1.

With regards to claim 18, Penilla in view of Peterson and Maugans further discloses, wherein transmitting the sensitive message to the one or more receiving user accounts within the sensitive container component (Penilla col 16 line 14-23; In some embodiments, lifetime settings can be preset for specific communications with specific users or tasks. For example, if certain tasks are considered highly confidential, messages between users for those confidential tasks will be automatically tagged as requiring lifetime. In one embodiment, when the user begins to compose a message related to a specific task that has been pre-defined as confidential or highly confidential, the user will be requested to set a lifetime or recommended a lifetime for the message or conversation) comprises: analyzing the sensitive messaging profile to determine a prediction of an action the sending user account would take with respect to the input message (Maugans [0020] Alternatively and/or additionally, in some embodiments, the platform may also be configured to predict churn. Accordingly, in some instances, the platform may receive a request for churn prediction. Further, the platform may be configured to analyze the anonymous user behavior data to identify an interested product and/or an interested service. Furthermore, the anonymous user behavior data may include contextual data such as, for example, data indicative of the user device used to access webpages. Accordingly, by comparing the contextual data with the data indicative of the interested product and/or the interested service, the platform may be able to predict churn.), based on the prediction of the action, automatically send at least a subset of the received input message as a sensitive message to the one or more receiving user accounts (Maugans [0020]; Such churn prediction may enable an operator the requesting entity, such as mobile device manufacturer, to identify a business opportunity and take actions, such as, for example, providing targeted advertisements of iPhone to the user that have a higher rate of conversion into sale.),  automatically send at least subset of the received input message as a sensitive message to the one or more receiving user accounts (Penilla col 16 line 14-23; In some embodiments, lifetime settings can be preset for specific communications with specific users or tasks. For example, if certain tasks are considered highly confidential, messages between users for those confidential tasks will be automatically tagged as requiring lifetime. In one embodiment, when the user begins to compose a message related to a specific task that has been pre-defined as confidential or highly confidential, the user will be requested to set a lifetime or recommended a lifetime for the message or conversation.).; Motivation would be same as stated in claim 1.

With regards to claim 19, Penilla further discloses, wherein the sensitive message is automatically deleted upon the duration of the expiration time value lapsing (FIG 1  142 and associated text; col 7 line 40-50; In further embodiments, depending on sensitivity of content being exchanged, a lifetime condition/restriction can be automatically applied.).

With regards to claim 20, Penilla further discloses, wherein the input message associated with the sending user account is received as the input message is being typed into the first input section, and wherein detecting that the input message comprises sensitive information is performed concurrently to receiving the input message(col 2 line 20-30; In one embodiment, a system includes a client interface for enabling access to users of the electronic messaging system. Each user is provided with an inbox for electronically receiving messages and a sent box for electronically sending messages. The client interface is configured to receive an input for setting a lifetime setting for a message that is composed by a sender to a recipient via the client interface.; FIG 1 and associated text; col 7 line 40-50; In further embodiments, depending on sensitivity of content being exchanged, a lifetime condition/restriction can be automatically applied. ).

Claims 9, 11-16,  are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al(US 10708211 B2:IDS supplied ) in view of Peterson et al(US 10346634 B2 :IDS supplied ) and further in view of Maugans (US 20160364736 A1), further in view of Raphael et al(US 20210064781 A1).

With regards to claim 9, Penilla in view of Peterson and Maugans do not but Raphael teaches,  wherein detecting that the input message comprises sensitive information comprises: training one or more artificial intelligence (AI) engines on a labeled dataset comprising a set of sensitive information and a set of non-sensitive information ([0035] Personal information sniffer 115 can be any combination of hardware and/or software that forms an artificial intelligence system capable of determining whether a type of personal information is present in a corpus of data. In some embodiments personal information sniffer 115 can use one or more neural networks (not shown) in training and processing data. In some embodiments, personal information sniffer 115 includes neural networks as part of the machine learning and artificial intelligence (AI) processes. In some embodiments, personal information sniffer 115 is a recurrent neural network (RNN) such as, for example, a Long Short-Term Memory (LSTM) neural network.), processing, by the one or more trained Al engines, the input message as it is being received to generate a prediction within a confidence threshold that the input message comprises sensitive information ([0047] In some embodiments, policy 145 includes confidence thresholds. In some embodiments, the confidence thresholds correspond to a confidence score output by personal information manager 105 and/or annotators 120. In some embodiments, policy 145 includes an overall confidence threshold. The overall confidence score indicates personal information manager 105 confidence that all personal information in data corpus 140 has been annotated. In some embodiments, policy 145 includes a type threshold for each type of personal information. The type threshold represents the level of certainty that the types of personal information identified by personal information sniffer 115 are in data corpus 140.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Penilla in view of Peterson and Maugans’s system with teaching of Raphael in order to provide data privacy, and, more specifically, to identification and transformation of sensitive data (Raphael [0001]).

With regards to claim 11, Penilla in view of Peterson, Maugans and Raphael teaches, wherein at least one of the sensitivity indicators is associated with sentiment analysis, emotion analysis, content analysis, text classification, and/or natural language processing (Raphael FIG 5 508 and associated text; [0037] In some embodiments, personal information sniffer 115 is trained using training data. In some embodiments, training data can include documents, books, articles, and other similar data with known classes of personal information. In some embodiments, the training data can be stored in training database 150). Motivation would be same as stated in claim 9.

With regards to claim 12, Penilla in view of Peterson, Maugans and Raphael teaches, wherein at least one of the sensitivity indicators is a user-customized sensitivity indicator retrieved from the sensitive messaging profile of the sending user account (Raphael [0038] A second annotator further refines the dates to determine which dates are birthdates. In some embodiments, the user may add and/or remove individual annotators from annotators 120. For example, if a law changes and birthdays are no longer considered PI, a user may want to remove the annotator that can identify PI. Also, the birthday annotator can be added for similar or any other reason.). Motivation would be same as stated in claim 9.

With regards to claim 13, Penilla in view of Peterson< Maugans and Raphael teaches, wherein at least one of the sensitivity indicators has been generated by an authorized third party (Raphael [0161] Community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations). It may be anaged by the organizations or a third party and may exist on-premises or off-premises.  Note: managed by third party suggest sensitivity/threshold generated by third party ). Motivation would be same as stated in claim 9.

With regards to claim 14, Penilla in view of Peterson, Maugans and Raphael teaches, further configured to perform the operations of: retrieving one or more documents associated with the sending user account which comprise one or more confidentiality tags (Raphael [0105] At operation 388, personal information manager 105 determines if the results of personal information sniffer 115 and the full set of annotators match. In some embodiments, the results can match if both either found personal information, or if neither found personal information in the document. In personal information sniffer 115 does find personal information and the annotators do not (or vice versa), then the results do not match.), wherein detecting that the input message comprises sensitive information comprises: determining similarity matches within a confidence threshold of the input message as it is being received to the contents of the one or more documents (Raphael [0056] In some embodiments, personal information sniffer 115 outputs a type confidence score correlated with each type of personal information. The type confidence score can represent the likelihood each type of personal information is present in the corpus. The type confidence score can be output as a percentage, as a number, or ranked relative to other types of personal information (e.g., type A most likely, type B second most likely etc.).). Motivation would be same as stated in claim 9.

With regards to claim 15, Penilla in view of Peterson, Maugans and Raphael teaches, further configured to perform the operations of: retrieving, from the sensitive messaging profile, one or more user-customized tagging settings relating to the confidentiality tags (Raphael [0038] A second annotator further refines the dates to determine which dates are birthdates. In some embodiments, the user may add and/or remove individual annotators from annotators 120. For example, if a law changes and birthdays are no longer considered PI, a user may want to remove the annotator that can identify PI. Also, the birthday annotator can be added for similar or any other reason.), wherein determining the similarity matches of the input message to the contents of the one or more documents is based at least on the user-customized tagging settings (Raphael [0056] In some embodiments, personal information sniffer 115 outputs a type confidence score correlated with each type of personal information. The type confidence score can represent the likelihood each type of personal information is present in the corpus. The type confidence score can be output as a percentage, as a number, or ranked relative to other types of personal information (e.g., type A most likely, type B second most likely etc.).). Motivation would be same as stated in claim 9.

With regards to claim 16, Penilla in view of Peterson, Maugans and Raphael teaches, wherein detecting that the input message comprises sensitive information comprises: retrieving, from at least the sensitive messaging profile, one or more regular expression (regex) controls relating to sensitive information, wherein detecting that the input message comprises sensitive information is based at least on the retrieved regex controls (Raphael [0041] In some embodiments, annotators 120 utilize a combination of dictionary and regular-expression-based approaches to locate spans in the text corresponding to the type of personal information. In some embodiments, annotators 120 utilize unstructured information management architecture (UIMA) framework to streamline the annotation process and perform the rule application step.). Motivation would be same as stated in claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498